Case: 4:12-cv-00361-AGF Doc. #: 867 Filed: 04/29/20 Page: 1 of 3 PageID #: 12883



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

SCOTT D. MCCLURG, et al.,                                  )
                                                           )
                                    Plaintiffs,            )
                                                           )
                                                                Pertaining to Cases Consolidated for Discovery
vs.                                                        )
                                                                and Pretrial Proceedings under Lead Case No.
                                                           )
                                                                4:12CV00361 AGF
MALLINCKRODT LLC, et al.,                                  )
                                                           )
                                    Defendants.            )
                                                           )
             BUTLER PLAINTIFFS’ 1 RESPONSE TO DEFENDANTS’ MOTION
                                     TO EXTEND CMO DEADLINES
         Plaintiffs agree to a 70 day extension to all deadlines, including depositions of Defendant’s

experts, on the grounds that those depositions be completed (remotely if necessary) within those

70 days. Defendants have been unwilling to commit to producing any of their experts remotely,

even with a 70 day extension. Should it be unfeasible for each expert to appear in the same room

as the court reporter, videographer, and attorneys within the next 70 days, Defendants plan to ask

for a further extension rather than offering to timely produce their experts remotely. There are too

many uncertainties to extend the deadlines for 70 days without providing for remote depositions

if necessary. These experts are located throughout the country and are subject to varying travel

restrictions and social distancing orders. And given Defendants’ claim that they are “older adults

who are at elevated risk for complications should they contract COVID-19,” they should be able

to choose for themselves if they prefer a remote, as opposed to an in-person deposition.

Respectfully, the Court should grant them that choice by extending the deadlines for 70 days and

permitting remote depositions within this time frame so that expert depositions can be completed


1
 The Butler Plaintiffs are the four Plaintiffs in Butler v. Mallinckrodt LLC, No. 4:18-cv-01701-AGF; Koterba v.
Mallinckrodt LLC, No. 4:18-cv-01702-AGF; Hines v. Mallinckrodt LLC, No. 4:18-cv-01703-AGF; and Walick v.
Mallinckrodt LLC, No. 4:18-cv-01704-AGF

                                                           1
Case: 4:12-cv-00361-AGF Doc. #: 867 Filed: 04/29/20 Page: 2 of 3 PageID #: 12884



remotely if needed. Plaintiffs submit a proposed order as Exhibit A which is identical to the one

Defendants submitted with the addition of paragraph 5, which reads: “In light of the current

COVID-19, any depositions conducted in this case may be done so remotely in order to meet these

deadlines.”

       WHEREFORE, for the reasons stated above, Butler Plaintiffs respectfully ask the Court to

enter an Order extending the remaining dates by approximately seventy (70) days, allowing for

Defendants’ experts to be produced for depositions remotely during this extended time, as reflected

in Exhibit A.



                                             Respectfully Submitted,


                                             HUMPHREY, FARRINGTON & McCLAIN, P.C.


                                             /s/ Jonathan Soper
                                             Kenneth B. McClain          #32430
                                             Jonathan M. Soper           #61204
                                             Colin W. McClain            #64012
                                             221 West Lexington, Suite 400
                                             Independence, MO 64050
                                             Telephone: (816) 836-5050
                                             Facsimile: (816) 836-8966
                                             kbm@hfmlegal.com
                                             jms@hfmlegal.com
                                             cwm@hfmlegal.com
                                             ATTORNEYS FOR PLAINTIFFS




                                                2
Case: 4:12-cv-00361-AGF Doc. #: 867 Filed: 04/29/20 Page: 3 of 3 PageID #: 12885



                                CERTIFICATE OF SERVICE
       I hereby certify that on the 29th day of April, 2020, I electronically filed the above with

the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

to counsel of record.

                                                      /s/ Jonathan Soper



SHOOK, HARDY & BACON LLP                              RILEY SAFER HOLMES & CANCILA,
David R. Erickson   # 31532MO                         LLP
Steven D. Soden     # 41917MO                         Brian O. Watson, #68678MO
Anthony R. Martinez # 61791MO                         70 W. Madison St., Ste. 2900
2555 Grand Boulevard                                  Chicago, Illinois 60602
Kansas City, MO 64108-2613                            Telephone: (312) 471-8700
Phone: (816) 474-6550                                 Facsimile: (816) 836-8966
Fax: (816) 421-5547                                   bwatson@rshc-law.com
derickson@shb.com                                     ATTORNEYS FOR DEFENDAN
ssoden@shb.com                                        COTTER CORPORATION (N.S.L)
amartinez@shb.com
ATTORNEYS FOR DEFENDANT
MALLINCKRODT LLC




                                                 3
